Citation Nr: 1338694	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. All, Associate Counsel








INTRODUCTION

The Veteran had active military service in the United States Navy from May 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file revealed additional evidence in the form of an Appellant's Brief dated November 2013.

The issue of entitlement to service connection for a left ear hearing loss disability has been raised by the record.  See, e.g., Appellant's Brief.  This matter has not been adjudicated by the RO and is not otherwise before the Board.  It is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right ear hearing loss as a result of his military service as an engineman in the Navy.  His service entrance examination in February 1968 was negative for any hearing loss in the right ear based on a pure tone threshold test.  The Veteran's hearing was measured at separation using a whisper test.

In November 2009, the Veteran was afforded a VA audiological examination, the report of which noted the following pure tone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
80
75
LEFT
20
25
40
75
70

Speech recognition was 76 percent for the right ear based on the Maryland CNC Test.

A hearing loss disability for the purpose of applying the laws administered by the VA is defined in the provisions of 38 C.F.R. § 3.385 (2013).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Based on the above audiological test results, the Veteran was given a diagnosis of sensorineural hearing loss.  The VA examiner opined, however, that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma during service.  The examiner based her negative opinion on the lack of documented evidence of complaint or treatment of hearing loss during service.  The examiner conceded that hearing loss in service could not be "ruled out" because of the imprecision of the whisper test, but indicated that preexisting hearing loss noted at induction weighed against the Veteran's claim.

The Board has reviewed the evidence of record and finds the VA examiner's opinion inadequate.  Although the examiner opined that the Veteran's hearing loss is less likely as not due to service, she provided an equivocal rationale for her opinion, stating that hearing loss in service could not be ruled out.  Furthermore, in offering her opinion, the examiner made no distinction between the left and right ear, which is important here, as the Veteran is seeking service connection for his right ear only.  To that point, the Board observes that the preexisting hearing loss "noted" at induction was in the Veteran's left ear, not his right.

In light of the foregoing, a new VA examination and opinion is necessary prior to a Board decision with respect to these issues.  See 38 U.S.C.A. § 5103A(d);  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The entire claims file must be provided to and reviewed by the audiologist in conjunction with the examination.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.

After reviewing the record and examining the Veteran, the audiologist should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current right ear hearing loss had its clinical onset in service or is otherwise related to service, including in-service noise exposure as an engineman.  

A full rationale must be provided for all opinions expressed.  In formulating any opinion, the audiologist should take into account the Veteran's reports of his history, the reported in-service noise exposures, and his current symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, especially any continuity of symptoms since service, should be set forth in detail.  

If the Veteran fails to appear for examination, the audiologist should review the record and provide answers to the questions presented above, to the extent possible.

2.  After completing the above, and any other development deemed necessary, readjudicate the issue of entitlement to service connection for right ear hearing loss based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


